BRYANT, Judge,
dissenting.
*172In remanding this matter to the Industrial Commission the majority states that “further findings of fact [are needed] regarding which version of plaintiff’s accident the commission believed”, and orders the Commission to “re-evaluate the testimony of the doctors and its conclusions of law based upon the new findings of fact.” Because I believe the record shows the Commission made findings on crucial facts necessary to support its conclusions of law, I must respectfully dissent from the majority opinion.
The majority is troubled by the seemingly disparate versions of plaintiff’s descriptions of the accident. It is indeed disturbing that plaintiff provided differing accounts of the accident. However, as the majority opinion noted in great detail, the commission evaluated the disparate versions. Further, notwithstanding the different versions of the accident as reported by plaintiff, defendants admit compensability for plaintiff’s work related accident and (except for a portion of one finding) do not specifically challenge the commission’s findings.
The majority would remand the matter to the commission because the majority thinks “it is unclear whether the Commission properly relied on the testimony of the doctors who may have been basing their opinions upon an entirely inaccurate description of the accident.” (emphasis added). I think remanding under such speculative circumstances would represent a change in the standard and extend the current limits of appellate review of decisions of the Industrial Commission. I am unaware of any appellate cases in which a decision of the Industrial commission has been reversed for failure to make findings to reconcile facts where the facts are not in dispute as to compensability of the injury. Therefore, we should be very careful not to extend our authority to areas solely reserved for the commission — credibility of the evidence. Our review is limited to determining whether the findings of fact support the conclusions of law. We may not reweigh the evidence, nor should we insist that evidence be reweighed when there is sufficient evidence to support the Commission’s findings of fact and conclusions of law. Gregory v. W.A. Brown & Sons, 363 N.C. 750, 767, 688 S.E.2d 431, 442 (2010) (stating that “courts are not at liberty to reweigh the evidence ... simply because other inferences could have been drawn and different conclusions might have been reached.).
It is well within the province of the Commission to accord greater weight to a doctor whose opinion is based on an accurate medical history than to a doctor whose opinion is based on inaccurate history.
*173See Sheehan v. Perry M. Alexander Const. Co., 150 N.C. App. 506, 514, 563 S.E.2d 300, 305 (2002). Here, it is apparent the Commission gave significant weight to the medical opinions of Dr. Hill and Dr. VanNess. The Commission found the following:
17. On July 16, 2007, Dr. VanNess . . . diagnosed plaintiff with torticollis])]
35. Dr Hill’s medical opinion is that plaintiff’s condition of torticollis, migraine headaches, seizure-like spasms, as well as depression and anxiety, are all a result of plaintiff’s accident on March 22, 2007.
38. The Full Commission assigns greater weight to the testimony of Drs. Hill and VanNess, and less weight to the testimony of Dr. Gualtieri, Belanger, and Clodfelter.
After evaluating the evidence, setting out its findings of fact that are supported by the evidence, even though evidence to the contrary does exist, the Full Commission then concluded “by the greater weight of the evidence that plaintiff’s torticollis, [and other injuries] are a consequence of his compensable injury on March 22, 2007.”
Because the Commission’s findings of fact and conclusions are supported by the record as discussed herein, I would affirm the Opinion and Award of the Full Commission.